Citation Nr: 1616618	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-15 660	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Alabama (National Guard) from January 1973 to January 1986 and from April 1986 to June 2006, with verified active duty from November 1990 to July 1991 and from January 2003 to June 2005, to include service in Southwest Asia (SWA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the appeal currently resides with the RO in Montgomery, Alabama.

In June 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ), and a copy of the hearing transcript is of record.

The Veteran's appeal was previously before the Board in January 2012 and October 2014.  Most recently, in September 2015, the Board remanded the instant issues on appeal to the Agency of Original Jurisdiction (AOJ) for further development.  As will be discussed below, review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thereafter, the AOJ issued a December 2015 supplemental statement of the case (SSOC), continuing the previous denials of the Veteran's claims.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS), paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A bilateral knee disorder did not have its clinical onset in service and is not otherwise related to active duty; it is not due to an undiagnosed illness and arthritis was not exhibited within the first post service year.  

2.  Diabetes mellitus did not have its clinical onset in service and is not otherwise related to active duty; it is not an undiagnosed illness and was not exhibited within the first post service year.  

3.  Hypertension did not have its clinical onset in service and is not otherwise related to active duty; it is not an undiagnosed illness and was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).  

2.  The criteria for establishing service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).  

3.  The criteria for establishing service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Moreover, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

By a letter dated in October 2006, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was advised of the evidentiary requirements for establishing service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the Veteran's claims were obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), VA and private treatment records, VA examination reports and opinions, and statements from the Veteran and his representative.  Pursuant to the Board's September 2015 remand, the AOJ requested the Veteran to submit an additional authorization form identifying all relevant private treatment providers and dates of treatment, so as to allow VA to obtain outstanding private treatment records.  To date, the Veteran has not responded to the AOJ's request.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the appropriate release form, VA has no further duty to attempt to obtain any additional private treatment records.

In addition, the Veteran was afforded VA examinations in March 2012.  Pursuant to the Board's September 2015 remand, the AOJ obtained addendum opinions in September 2015.  The Board finds that the March 2012 examinations and September 2015 addendum opinions sufficiently allow the Board to make a well-informed decision on the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2011 hearing, the undersigned VLJ outlined the issues on appeal and suggested that any evidence tending to show the onset of the pertinent disabilities in active service or their relationships to active duty would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (2015); and they have not identified any prejudice in the conduct of the Board hearing.

Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements, to include substantial compliance with the Board's September 2015 remand directives.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d); see also Stegall, supra.  Accordingly, the Board also finds that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, supra, where the Board's remand instructions were substantially complied with).

II. Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, diabetes mellitus, and hypertension, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), which includes arthritis, diabetes mellitus, and hypertension.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117(a)(1)(A) (West 2014); 38 C.F.R. § 3.317(a) (2015).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(i).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between a veteran's service and the disability.

Here, the Veteran served on active duty from November 1990 to July 1991 and his Form DD-214 documents service in SWA from January 1991 to June 1991 and from March 1991 to May 1991.  Accordingly, as the Veteran served in the SWA theater of operations during the Persian Gulf War, service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317.  Thus, as discussed in more detail below, the Board has considered whether the Veteran's symptoms in connection with his claims are due to an undiagnosed illness stemming from his service in SWA.

A. Bilateral Knee Disorder

The Veteran asserts that he has a current bilateral knee disorder that was incurred during his first period of active service.  See June 2011 Board Hearing Transcript (Transcript), p. 24.  More specifically, the Veteran has claimed that he injured his left knee by removing heavy items from a military vehicle, and that the pain from that injury moved to the right knee.  See April 2009 VA Form 9 (Form 9).  However, the Veteran later testified that he initially hurt his knees in 1990 in Saudi Arabia while working as a mechanic, which required him to be on his knees a lot.  See Transcript, p. 3.  In particular, the Veteran stated that his right knee would give out sometimes, but that he never went to sick call because it wasn't hurting.  See id.  He also testified that the symptoms he was currently experiencing as a result of his disorder were intermittent knee pain, popping, and locking.  See id. at p. 5.  

The evidence of record does not show that the Veteran suffered from a knee disability during his initial period of active service, as claimed by the Veteran.  Significantly, a review of the Veteran's active duty and National Guard STRs show no complaints, treatment, and/or diagnosis of a knee disorder or injury.  In a June 1991 report of medical history, the Veteran stated that he was in good health and denied having swollen or painful joints as well as bone, joint or other deformity.  In a June 1991 examination report, the Veteran was clinically evaluated as normal as to the lower extremities.  Moreover, in reports of medical history in January 1996 and March 2001, the Veteran denied having the following: swollen or painful joints; bone, joint or other deformity; and "trick" or locked knee.  In examination reports in January 1996 and March 2001, the Veteran was clinically evaluated as normal as to the lower extremities.  Furthermore, in a March 2006 report of medical history, the Veteran denied having the following: swollen or painful joints; bone, joint or other deformity; impaired use of arms, legs, hands or feet; and knee trouble.  In a March 2006 examination report, the Veteran was clinically evaluated as normal as to the lower extremities.

A VA primary care treatment record from September 2006 first documents the Veteran's complaints of occasional bilateral knee pain that "comes and goes," more than 15 years after separation from the period of active service that the Veteran attributes as being the time of onset of his knee problems and soon after the Veteran filed his claim for service connection.  This treatment record noted that there was no past history of trauma as to the Veteran's knees and that he reported that "work required crawling on knees."  A January 2015 VA social work record noted that the Veteran reported that his knees gave out on him and that he had bilateral knee pain.  Besides the records noted above, a review of the medical evidence of record show a lack of complaints concerning the Veteran's knees.

In March 2012, the Veteran was afforded a VA examination concerning his claimed knee disability.  The diagnoses included degenerative joint disease (DJD) of both knees.  At the time of the examination, the Veteran reported that both knees tended to give way, but he denied knee pain or other symptoms.  In September 2015, the Veteran was afforded an addendum opinion discussing the etiology of his claimed knee condition.  The providing VA physician opined that it was less likely than not (less than 50 percent probability) that the Veteran's claimed bilateral knee disorder had its clinical onset in service or was otherwise related to active duty.  The physician explained that the STRs on active duty were "completely silent on the onset of any knee disorder, complaint or abnormality while on active duty or within 1 year of leaving [Active Duty]."  The physician also explained that "[t]here is no substantial/well-supported medical evidence that military service and Gulf War service exposures and service are by themselves causative of primary knee disorders."

Based on the foregoing, the Board finds it unlikely that the Veteran experienced knee disability that is related to service.  With regard to the claim that knee disability had its onset during the initial period of active duty, it seems reasonable to assume that if the Veteran was suffering from knee symptomatology during active service, he would have mentioned it at some point during his medical care over the years, whether it was before he separated from active service in 1991 or sometime closely thereafter.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (the Board may infer from silence in a record that a particular symptom was not observed if it is reasonable to assume that such a symptom would have been recorded had it been present); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  

The Board finds that the Veteran's statements regarding his in-service knee injury or disorder are not convincing.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not required to accept a veteran's uncorroborated account of his active service experiences).  Not only is there no medical evidence of knee disability until September 2006, but the Veteran denied having or having had knee or other joint pathology on several occasions between the initial period of service and September 2006.  The Veteran does not claim and the record does not reflect that knee pathology had its onset or was aggravated during the second period of active duty or during any other period of active duty for training or inactive duty for training.  When seen for knee problems in September 2006, the Veteran denied a past history of trauma and mentioned a history of working on his knees.  The more recent claims that knee problems began during the first period of active duty were not until relatively recently and in conjunction with the claim for compensation.  

Furthermore, the September 2015 medical opinion regarding the etiology of the Veteran's current knee condition is against the Veteran's claim.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his the degenerative changes in his knees are related to in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2015 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

Accordingly, while the Veteran has a current disability, he is not entitled to service connection on a direct basis for a bilateral knee disorder, as the preponderance of the evidence is against a finding that any current knee disability had its onset during active service or is otherwise related to active service.

Additionally, because there is no indication of arthritis of the knees either in active service or within a year of active service, the one-year presumption for arthritis under 38 C.F.R. §§ 3.307 and 3.309 is not helpful, nor are the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology.  As mentioned above, the record lacks evidence that the Veteran's knee disorder began during a period of active service.

Moreover, as the Veteran has been diagnosed with DJD of the knees and has not been found to have an illness or combination of illnesses unattributed to a current diagnosis, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not applicable.  As to the Veteran's knee symptoms, the Board has considered that joint pain is listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(5); 38 C.F.R. § 3.317(b)(5).  However, in the present case, the Veteran's joint pain has been attributed to a specific diagnosis, namely DJD of the knees.  See, e.g., March 2012 VA examination report.  Therefore, the Veteran's knee pain is attributed to a known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his knee pain is explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for the Veteran's knee symptoms.

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

B. Diabetes Mellitus

The Veteran asserts that he currently has diabetes mellitus that was incurred during his first period of active service or within the presumptive period after such service.  See Transcript, p. 24.  More specifically, he claims that he was diagnosed with diabetes mellitus after his return from Saudi Arabia in 1991, while not on active duty service, after noticing weight loss.  See id. at p. 14.  He stated that he had no symptoms at the time and that he was prescribed medications for his diabetes mellitus immediately after the diagnosis.  See id.  He has indicated that exposure to oil fires during his active service in SWA caused his diabetes mellitus.  See Form 9.  However, for the reasons set forth below, the Board concludes that service connection is not warranted.

Again, as previously mentioned, the Veteran first served on active duty from November 1990 to July 1991 with service in SWA from January 1991 to June 1991 and from March 1991 to May 1991.  However, the evidence of record does not show that the Veteran had diabetes mellitus during this period of active service or within a year of discharge from this period of active service, as claimed by the Veteran.  A review of the Veteran's STRs from his first period of active service and immediately thereafter shows no complaints, treatment, and/or diagnosis of diabetes mellitus.  Particularly, in a June 1991 report of medical history, the Veteran stated that he was in good health and denied having recent gain or loss of weight.  In a June 1991 examination report, the Veteran was clinically evaluated as normal as to the endocrine system.  It is not until March 1995, more than three years after discharge from his first period of active service, in an annual medical certificate, that the Veteran first reported that he had diabetes and was taking medication to treat it.  A review of the Veteran's STRs after March 1995 shows notations of the Veteran's history of diabetes and confirming diagnoses of diabetes.  However, they also demonstrate the Veteran's inconsistent reports concerning the onset of his diabetes.  For instance, in a February 2003 treatment record, the Veteran reported that he was diagnosed with diabetes two to three years prior.  In an April 2005 health record, the Veteran reported that he was diagnosed with diabetes in 1995.  In a May 2005 health record, the Veteran reported that he was diagnosed with diabetes in 1989.

A review of the remaining medical evidence of record, namely the Veteran's treatment records after serving in the National Guard, show continued assessments of diabetes and note the Veteran as having a history of diabetes.  In September 2006, the Veteran presented for primary care treatment at a VA medical center, where he reported a history of diabetes and that he had been taking medication to treat his diabetes since 1997.  At that visit, the physician noted an assessment of diabetes mellitus.  A January 2007 treatment note from the Veteran's private physician, Dr. K., records a diagnosis of diabetes mellitus.  An undated problem list from Dr. K. notes the Veteran as having diabetes since 1991. 

In March 2012, the Veteran was afforded a VA examination concerning his diabetes mellitus.  The VA examiner diagnosed the Veteran with diabetes mellitus, type II.  She also noted that the Veteran had no progressive unintentional weight loss attributable to the diabetes.  In September 2015, the Veteran was afforded an addendum opinion discussing the etiology of his diabetes mellitus.  The providing VA physician opined that it was less likely than not (less than 50 percent probability) that the Veteran's diabetes mellitus had its clinical onset in service or was otherwise related to active duty, to include service in the Gulf War/SWA.  The physician explained that the STRs on active duty were completely silent on the onset of diabetes until the March 1995 annual medical certificate and that further documentation localized the diagnosis and onset of the Veteran's diabetes to be 1995 (pointing specifically to the April 2005 health record).  The physician also reasoned that "[t]here is also no substantiated/well-supported medical evidence that military service and Gulf War service exposures and service are by themselves causative of diabetes."

Based on the foregoing, the Board finds that the Veteran most likely did not incur diabetes mellitus during a period of active service or with a year of discharge from such service, and that it did not have its onset during a period of active duty for training.  The Veteran's statements regarding his onset and diagnosis of diabetes are inconsistent and of little probative value.  See Caluza, supra; Wood, supra.  There is no medical evidence of any complaints, treatment, or diagnosis of diabetes mellitus until March 1995.  There is simply a lack of evidence of diabetes mellitus being incurred or aggravated during a period of active service, within the first post service year or during a period of active duty for training.

Furthermore, the September 2015 medical opinion regarding the etiology of the Veteran's diabetes mellitus is against his claim.  The examiner reviewed the overall clinical data and concluded diabetes mellitus was not first manifested during a period of active duty or active duty for training and that the weight of the evidence placed the onset in 1995.  There was no showing that diabetes mellitus was aggravated during any period of service.  The only other evidence establishing a causal relationship between his diabetes and active service are the Veteran's statements.  However, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion as to his diabetes mellitus, especially considering that the evidence fails to demonstrate the onset of that disability during the period of relevant active service.  

Accordingly, the Veteran is not entitled to service connection on a direct basis or on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 for diabetes mellitus, as the preponderance of the evidence is against a finding that diabetes mellitus had its onset during the relevant period of active service or within a year of such active service and/or is otherwise related to active service.

Moreover, as the Veteran has been diagnosed with diabetes mellitus, type II and has not been found to have an illness or combination of illnesses unattributed to a current diagnosis, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be granted.

Therefore, service connection for diabetes mellitus is not warranted on any bases.  The Board has considered the applicability of the benefit-of-the-doubt doctrine, but, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful in this instance.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

C. Hypertension

The Veteran asserts that he currently has hypertension that was incurred during active military service.  More specifically, the Veteran testified that he was first diagnosed with hypertension during basic training in the National Guard in 1973 and that he started taking medication for hypertension since then.  See Transcript, pp. 8-9.  However, in the course of the same hearing, the Veteran later testified that hypertension was diagnosed during the Veteran's first period of active service from 1990 to 1991 or within the presumptive period after such service.  See id. at pp. 16-17, 24.  He has indicated that exposure to oil fires during his active service in SWA caused his hypertension.  See Form 9.  However, for the reasons set forth below, the Board concludes that service connection is not warranted. 

A review of the Veteran's National Guard STRs shows no complaints, treatment, and/or diagnosis of high blood pressure or hypertension during any period of active duty for training.  In an April 1986 examination report of medical history, the Veteran endorsed having high blood pressure.  Under the section labeled "[p]hysician's summary and elaboration of all pertinent data," the physician noted that the Veteran's family doctor had said that he had high blood pressure in 1985 but was on no special treatment program.  The Veteran was clinically evaluated as normal as to the heart and vascular system in the April 1986 enlistment examination report; his blood pressure was measured at 140/80.  In addition, while the Veteran denied having high or low blood pressure in an August 1990 report of medical history, there is a notation of high blood pressure "today" in a different handwriting, matching that of the notations under the physician's summary section.  A corresponding examination report, however, does not appear in the Veteran's STRs.  In a June 1991 report of medical history, the Veteran denied having high or low blood pressure.  In a June 1991 examination report, the Veteran was clinically evaluated as normal as to the heart and vascular system.  However, his blood pressure was measured at 174/95.  In a January 1996 report of medical history, the Veteran endorsed having high blood pressure.  Under the physician's summary section, the physician noted that the Veteran had been taking medication for his hypertension for 5 years. 

A review of the remaining medical evidence of record, namely the Veteran's treatment records after serving in the National Guard, show continued assessments of hypertension and note the Veteran as having a history of hypertension.  In September 2006, the Veteran presented for primary care treatment at a VA medical center, where he reported a history of hypertension and that he had been taking medication to treat his hypertension for 13 years, since 1993.  At that visit, the physician noted an assessment of hypertension.  A January 2007 treatment note from the Veteran's private physician, Dr. K., records a diagnosis of high blood pressure.  An undated problem list from Dr. K. notes the Veteran as having high blood pressure since 1991.

In March 2012, the Veteran was afforded a VA examination concerning his hypertension.  The VA examiner diagnosed the Veteran with hypertension.  The Veteran's blood pressure was taken during the examination, and the results were as follows: 176/105, 171/105, and 165/99.  At that examination, the Veteran reported that the onset of his hypertension was in 1990, while preparing for deployment to the Gulf War, and that he started on antihypertensive medication while at the mobilization station.  The examiner noted that the April 1986 enlistment report of medical history indicated a diagnosis of hypertension in 1985, and that the Veteran had a borderline elevated blood pressure reading at the April 1986 enlistment examination.  

In September 2015, the Veteran was provided with an addendum opinion discussing the etiology of his hypertension.  The providing VA physician opined that it was less likely than not (less than 50 percent probability) that the Veteran's hypertension had its clinical onset in service or is otherwise related to active duty, to include service in the Gulf War/SWA.  The physician explained that the Veteran's enlistment exam in April 1986 indicated that the Veteran had a diagnosis of hypertension in 1985, and that the Veteran's STRs thereafter were consistent with his already diagnosed hypertension.  Accordingly, the physician concluded that the Veteran's hypertension clearly and unmistakably existed prior to active service.

A review of the record reflects that hypertension was noted on the April 1986 report of medical history, and the physician's notation of high blood pressure found on the August 1990 report of medical history.  The September 2015 VA addendum opinion, concluded that hypertension preexisted the Veteran's first period of active service.  There is no showing that it had its onset during a period of active duty for training.  There is no claim or showing that hypertension had its onset during the second period of active duty, and in fact, the Veteran was taking medication for hypertension by that time.   

Hence, the determination to be made is whether the Veteran's hypertension was aggravated by his active service.  In this regard, the physician who provided the September 2015 addendum opinion also opined that the Veteran's hypertension, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner explained that "[t]here is no evidence that the veteran's military service or SWA service aggravated his pre-existing hypertension beyond its natural progression" and that "[t]he progression of his hypertension was not outside of what is clinically expected for the natural progression of hypertension based on my 20 years of clinical management, treatment, and evaluation of hypertension as a family practitioner."  Insomuch as the Veteran asserts that his hypertension was aggravated by service, the Board finds that as a lay person he is not competent, as he lacks the medical training and expertise to provide such a complex medical opinion.  See Jandreau, supra.  The Board further observes that the Veteran's contentions are contradicted by the findings of the September 2015 VA examiner, who specifically considered the Veteran's lay statements in rendering her negative opinion.

The Board finds that the evidence is clear that the Veteran's preexisting hypertensive condition was not aggravated beyond its natural progression by his active service.  Specifically, the Board finds the September 2015 VA addendum opinion particularly probative, as it was based upon a review of the record and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Crucially, the providing physician's rationale was substantial, thorough, and based on the overall record. 

Moreover, as the Veteran has been diagnosed with hypertension and has not been found to have an illness or combination of illnesses unattributed to a current diagnosis, the Board finds that the Veteran is also not entitled to service connection on a presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this instance.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for bilateral knee disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


